BBH Money Market Fund Regular shares Institutional shares Portfolio of BBH Trust Supplement to the Statement of Additional Information dated October 31, 2009 Effective November 9, 2009, please delete all references to Samuel F. Pryor, IV. Cusips05528C105 05528C832 December 4, 2009 BBH Broad Market Fund class nshares class ishares BBH Core Select class n shares BBH International Equity Fund class n shares class i shares Portfolios of BBH Trust Supplement to the Statements of Additional Information dated February 28, 2009 1.Effective November 9, 2009, please delete all references to Samuel F. Pryor, IV. 2.Under the section entitled “Management,” please delete the first footnote immediately following the Trustees and Officers tables in its entirety and replace it with the following: All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-Laws). Each Trusteepreviously served on the Board of
